Citation Nr: 1708709	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle disability.

2.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1999 to September 2008.  In an April 2013 administrative decision, it was determined that the Veteran's character of service from November 1999 to November 2005 was considered honorable.  However, it was also determined that the Veteran's character of service from November 2005 to September 2008 was considered dishonorable, and as such, a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The January 2010 rating decision also denied service connection for bilateral hearing loss, a back disability, a wrist disability, and a right hip disability; and granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective October 29, 2008.  The Veteran's January 2011 notice of disagreement addressed the denial of service connection for bilateral hearing loss, a back disability, and a wrist disability, as well as the rating assigned for PTSD.  The notice of disagreement indicated that the Veteran felt that he qualified for a 50 percent rating for PTSD.  

In a June 2013 rating decision, service connection for left wrist and spine disabilities was granted; and a rating of 70 percent for PTSD was assigned, effective August 28, 2012.  The June 2013 letter notifying the Veteran of that rating decision indicated that it represented a full grant of benefits sought on appeal with respect to those issues.  The letter also advised the Veteran of his right to appeal.  The Veteran has not indicated any disagreement with that rating decision.  As such, those issues are not currently before the Board.  

Although the April 2013 statement of the case addressed the issue of entitlement to service connection for bilateral hearing loss, in his May 2013 VA Form 9, the Veteran specifically limited his substantive appeal to the two issues listed on the title page of this remand.  As such, the issue of entitlement to service connection for bilateral hearing loss is not currently before the Board.


REMAND

In his May 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  The requested videoconference hearing was scheduled for November 8, 2016, and the Veteran was notified of the scheduled hearing in a September 2016 letter.  The record reflects that the Veteran failed to appear for the hearing.  However, in a statement received by VA on November 8, 2016, the Veteran indicated that he wished to reschedule his hearing.  To date, the hearing has not been rescheduled or held, and the Veteran has not subsequently withdrawn his hearing request.  Therefore, the case must be remanded in order to schedule the Veteran for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




